IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


C.N., B.L., AND MINOR CHILD B.K.L.N.;      :   No. 46 MAP 2020
J.A.R., E.G.M., AND MINOR CHILD J.G.;      :
M.N., P.M., AND MINOR CHILD H.M.N.;        :   Appeal from the Orders of the
M.C., G.S.C., AND MINOR CHILDREN           :   Commonwealth Court at No. 268
G.R.S.C. AND N.B.T., M.E.L., E.O.E., AND   :   MD 2020 dated July 7, 2020 & July
MINOR CHILD J.O.E.,                        :   22, 2020.
                                           :
                     Appellants            :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
HUMAN SERVICES,                            :
                                           :
                     Appellee              :

                                    ORDER

PER CURIAM                                        DECIDED: November 13, 2020
     AND NOW, this 13th day of November, 2020, the order of the Commonwealth

Court is AFFIRMED.